
	
		II
		Calendar No. 1109
		110th CONGRESS
		2d Session
		S. 2838
		[Report No. 110–518]
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Martinez (for
			 himself, Mr. Kohl,
			 Mr. Feingold, Mr. Leahy, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			October 1 (legislative day, September 17),
			 2008
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend chapter 1 of title 9 of United States Code with
		  respect to arbitration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness in Nursing Home
			 Arbitration Act.
		2.DefinitionsSection 1 of title 9, United States Code, is
			 amended—
			(1)by striking the
			 section heading and inserting the following:
				
					1.Definitions
					;
			(2)by inserting
			 before the first beginning quotation mark, the following: (a) As used in
			 this chapter, the term (1);
			(3)by striking
			 Maritime and inserting maritime;
			(4)by striking
			 jurisdiction; and inserting jurisdiction; (2);
			 and
			(5)by striking the
			 period and inserting the following: “; (3) ‘long-term care facility’
			 means—
				
					(A)any skilled nursing facility, as
				defined in 1819(a) of the Social Security Act;
					(B)any nursing facility as defined in
				1919(a) of the Social Security Act; or
					(C)a public facility, proprietary
				facility, or facility of a private nonprofit corporation that—
						(i)makes available to adult residents
				supportive services to assist the residents in carrying out activities such as
				bathing, dressing, eating, getting in and out of bed or chairs, walking, going
				outdoors, using the toilet, obtaining or taking medication, and which may make
				available to residents home health care services, such as nursing and therapy;
				and
						(ii)provides a dwelling place for
				residents in order to deliver such supportive services referred to in clause
				(i), each of which may contain a full kitchen and bathroom, and which includes
				common rooms and other facilities appropriate for the provision of supportive
				services to the residents of the facility; and
						(4)pre-dispute arbitration
				agreement means any agreement to arbitrate disputes that had not yet
				arisen at the time of the making of the agreement.
					(b)The definition of
				long-term care facility in subsection (a)(3) shall not apply to
				any facility or portion of facility that—
						(1)does not provide
				the services described in subsection (a)(3)(C)(i); or
						(2)has as its
				primary purpose, to educate or to treat substance abuse
				problems.
						.
			3.Validity and
			 enforcementSection 2 of title
			 9, United States Code, is amended—
			(1)by striking the
			 section heading and inserting the following:
				
					2.Validity and
				enforceability
					;
			(2)by striking
			 A written and inserting (a) A Written;
			(3)by striking
			 , save and all that follows through contract, and
			 inserting to the same extent as contracts generally, except as otherwise
			 provided in this title; and
			(4)by adding at the
			 end the following:
				
					(b)A pre-dispute
				arbitration agreement between a long-term care facility and a resident of a
				long-term care facility (or anyone acting on behalf of such a resident,
				including a person with financial responsibility for that resident) shall not
				be valid or specifically enforceable.
					(c)This section
				shall apply to any pre-dispute arbitration agreement between a long-term care
				facility and a resident (or anyone acting on behalf of such a resident), and
				shall apply to a pre-dispute arbitration agreement entered into either at any
				time during the admission process or at any time thereafter.
					(d)A determination
				as to whether this chapter applies to an arbitration agreement described in
				subsection (b) shall be determined by Federal law. Except as otherwise provided
				in this chapter, the validity or enforceability of such an agreement to
				arbitrate shall be determined by the court, rather than the arbitrator,
				irrespective of whether the party resisting the arbitration challenges the
				arbitration agreement specifically or in conjunction with other terms of the
				contract containing such
				agreement.
					.
			4.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date of the enactment of
			 this Act and shall apply with respect to any dispute or claim that arises on or
			 after such date.
		
	
		October 1 (legislative day, September 17),
		  2008
		Reported without amendment
	
